DETAILED ACTION
This office action is in response to application no. 17/548,694 filed on 12/13/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: on page 1, paragraph [0001], incomplete reference is made to parent U.S. Patent Application Serial No. 16/246,291, now issued as U.S. Patent No. 11,224,484. 
Appropriate correction is required.

Claim Objections
Claims 10 and 15 are objected to because of the following informalities:  in claim 10, the phrase “wherein said a geometric shape” (emphasis added) appears to contain an extraneous article. 
In claim 15, the phrase “wherein said at least one secondary sensor is an accelerometer sensor or an ultrasound sensors” appears incorrect (emphasis added).  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: insertion tool engaging member and insertion tool in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure to the insertion tool engaging member is seen to be the elongated flange 46 as illustrated in Fig. 2.
The corresponding structure to the surgical anchor insertion tool member is seen to be the element identified by reference character 106 in Fig. 7.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 – 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a surgical sensor anchor” on line 4 and “using a surgical sensor anchor having a sensor contained therein” on line 17.   It is unclear if the recited surgical sensor anchors are the same or different.
Claim 1 also recites “a robotically assisted surgical procedure” on line 1 and at lines 17 – 18.  It is unclear if the robotically assisted surgical procedures are the same or different.
Further, claim 1, recites “an electromagnetic sensor, said electromagnetic sensor housed within said interior region of said main body” on lines 13 – 14 where the main body is a portion of the surgical sensor anchor (see lines 8 – 10) and “using a surgical sensor anchor having a sensor contained therein” on line 17.  It is unclear if the electromagnetic sensor of line 13 and the sensor of line 17 are referring to the same or different sensors.
Claims 7 and 19 recite “to adjust position movement in real-time”. The term "real time" is highly subjective. What was considered real-time in 2000 would likely not be considered real time for the instant application. Absent a special technical definition in the specification, it is unclear what speed of the processor and actuators would be sufficient to qualify for adjusting a position movement in real-time or how a thing can in any way be performed in real time since there will always be some processing required to acquire a signal and/or analyze the signal prior to performing a movement based on the analysis performed.
Claims 10 and 13 require “wherein said a geometric shape is sized and shaped to include a surface finish configured to cooperate with an inspection camera secured in close proximity to said surgical sensor anchor” and “wherein said an antenna fiducial comprises at least two geometrical shapes sized and shaped to include a surface finish configured to cooperate with an inspection camera secured in close proximity.”  It is unclear in what way the surface finish may cooperate with an inspection camera or how a surface finish may be configured to do so. 
Further regarding claims 10 and 13, the term “in close proximity” is a relative term which renders the claim indefinite. The term “in close proximity” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how close in proximity the inspection camera must be configured to the surgical anchor.  For purposes of examination, any camera that may observe the geometric shape will be considered to be secured in close proximity.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “optical sensing” in claim 14 is used by the claim to mean “an accelerometer or ultrasound sensor,” while the accepted meaning is “a visible light sensor.” The term is indefinite because the specification does not clearly redefine the term.
All claims dependent from the above claim(s) rejected under 35 USC 112 are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US 2013/0345718, herein Crawford) in view of Revie et al (US 2008/0269596, herein Revie).
Unless otherwise noted, the rationale for the combination of references remains the same throughout this section.
With regard to claim 1, Crawford discloses a method of performing a robotically assisted surgical procedure, spinal surgery, comprising: providing a surgical sensor anchor system for use in surgical procedures utilizing robotic devices, 15, comprising: a surgical sensor anchor, targeting fixture is anchored to bone of the patient, said surgical sensor anchor comprising: a first end configured to engage with a body part or organ, bone, e.g. vertebrae; an opposing second end positioned away from said body part when inserted therein; an electromagnetic sensor, conventional electromagnetic sensors associated with an electromagnetic tracking system, using a surgical sensor anchor having a sensor during a robotically- assisted surgical procedure to track movement of at least one portion of a body structure, vertebrae, undergoing a surgical procedure, spinal surgery, or tracking movement of a body structure near a surgical site (Figs. 1, 49A – 49E; [0124, 0174, 0190, 0347]).  Crawford contemplates use of multiple tools and changing the tool held by the end-effectuator [0525]. 
Crawford fails to disclose that the surgical sensor anchor has a cylindrical main body having an outer surface, the cylindrical main body separating said first end and said second end, said main body having an interior region; an insertion tool engaging member positioned on the outer surface and configure for engaging with an insertion tool; said electromagnetic sensor housed within said interior region of said main body, wherein a portion of the electromagnetic sensor is positioned below an outer surface of a bone when said main body is engaged to the bone, and using a surgical sensor anchor having a sensor contained therein.
	Revie teaches that the surgical sensor anchor, 56 or 200, has a cylindrical main body having an outer surface, the cylindrical main body separating said first end and said second end, said main body having an interior region, 208; an insertion tool engaging member, 212, positioned on the outer surface and configure for engaging with an insertion tool, 334; said electromagnetic sensor, 72 within encapsulated marker 70, housed within said interior region of said main body, wherein a portion of the electromagnetic sensor is positioned below an outer surface of a bone when said main body is engaged to the bone, marker is retained within the bone of the subject, and using a surgical sensor anchor having a sensor contained therein (Figs. 9, 10A – 10B, 20A – E, 26C; [0044, 0191, 0207, 0223, 0225, 0228, 0243, 0245]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of the surgical sensor anchor having a cylindrical main body having an outer surface, the cylindrical main body separating said first end and said second end, said main body having an interior region; an insertion tool engaging member positioned on the outer surface and configure for engaging with an insertion tool; said electromagnetic sensor housed within said interior region of said main body, wherein a portion of the electromagnetic sensor is positioned below an outer surface of a bone when said main body is engaged to the bone, and using a surgical sensor anchor having a sensor contained therein.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawford to include the above limitations as taught by Revie, since this allows bone to be tracked so as to aid in the assessment of the orthopaedic performance of a patient.
Regarding claim 2, Crawford in view of Revie discloses including a robot, 15, with software, 3406, to drive robotic functionality (Crawford: Figs. 1 & 34; [0120, 0129, 0206 – 0211]).
	With regard to claim 3, Crawford in view of Revie discloses including visualizing equipment, display means 29, 150, fluoroscopy is relied upon for real-time tracking (Crawford: Figs, 1 & 10; [0120 – 0121, 0399]).
	Regarding claim 4, Crawford in view of Revie discloses a sensor control system, 3417 (Crawford: Fig. 34; [0133, 0174]).
	With regard to claim 5, Crawford in view of Revie discloses wherein said sensor tracks six degrees of movement (Revie: [0191, 0217, 0358]).
	Regarding claim 6, Crawford in view of Revie discloses wherein said sensor provides feedback data to said robot, 15, wherein said feedback data provided causes said robot to either move or to hold in position for securement in proper place (Crawford: [0009, 0131, 0149, 0269, 0443, 0494, 0507]).
With regard to claim 7, Crawford in view of Revie discloses wherein said feedback data provided causes said robot, 15, to adjust position or movement in real-time, or stop a movement until additional input is performed (Crawford: [0131, 0269, 0494, 0507]).
Regarding claim 8, Crawford in view of Revie discloses wherein said surgical sensor anchor, 56 or 200, first end comprises a threaded portion, 218 (Revie: Fig. 20A; [0248]).
With regard to claim 9, Crawford in view of Revie discloses wherein said surgical sensor anchor, 200, comprises a geometric shape, cross-section of screw is circular (Reve: Fig. 20A – 20E).
Regarding claim 10, Crawford in view of Revie discloses wherein said a geometric shape is sized and shaped to include a surface finish configured to cooperate with an inspection camera secured in close proximity to said surgical sensor anchor (Revie: [0331]).
	With regard to claim 11, Crawford in view of Revie discloses wherein said surgical sensor anchor comprises a secondary geometric shape, proximal end 206 of the housing has a substantially square shaped formation 212 (Revie: Figs. 20A – 20E; [0245]).
 	Regarding claim 12, Crawford in view of Revie discloses wherein said surgical sensor anchor, 200 (Revie: Figs. 20A – 20E), comprises an antenna fiducial, rigid array of active markers 720 and/or radiopaque markers 730 (Crawford: Figs. 49A – 49E; [0393]).
 	With regard to claim 13, Crawford in view of Revie discloses wherein said an antenna fiducial comprises at least two geometrical shapes, any of active markers 720 and/or radiopaque markers 730, sized and shaped to include a surface finish configured to cooperate with an inspection camera secured in close proximity (Crawford: Figs. 49A – 49E; [0393 – 0394]).
	Regarding claim(s) 14 & 15, Crawford in view of Revie fail to explicitly disclose including at least one secondary sensor configured for optical sensing, wherein said at least one secondary sensor is an accelerometer sensor or an ultrasound sensors. Revie does disclose that three sensor coils, 72, may be used [0224] and that ultrasonic tracking systems may also be applied “mutatis mutandis” to “the principles of the present invention” [0241]. 
It would have been obvious to one of ordinary skill in the art to substitute one of the sensor coils of Revie with an ultrasonic tracker as disclosed by Revie as the substitution for one known tracking system with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results are reasonably predictable.  This substitution would also allow bone to be tracked ultrasonically so as to aid in the assessment of the orthopaedic performance of a patient.
With regard to claim 16, Crawford discloses a method of performing a robotically assisted surgical procedure comprising: using a surgical sensor anchor, targeting fixture is anchored to bone of the patient, during a robotically- assisted surgical procedure to track movement of at least one portion of a body structure undergoing a surgical procedure, spinal surgery, or tracking movement of a body structure near a surgical site (Figs. 1, 49A – 49E; [0124, 0174, 0190, 0347, 0392]).
Revie teaches using a surgical sensor anchor, 56 or 200, having a sensor, 72 within encapsulated marker 70, contained therein, in space 208 (Figs. 9, 10A – 10B, 20A – E, 26C; [0044, 0191, 0207, 0223, 0225, 0228, 0243, 0245]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of using a surgical sensor anchor having a sensor contained therein.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawford to include the above limitations as taught by Revie, since this allows bone to be tracked so as to aid in the assessment of the orthopaedic performance of a patient.
Regarding claim 17, Crawford in view of Revie discloses providing data feedback obtained from said surgical sensor anchor to said robot, 15, said feedback resulting in adjustment of robotic movement (Crawford: [0009, 0131, 0149, 0269, 0443, 0494, 0507]).
	With regard to claim 18, Crawford in view of Revie discloses wherein said feedback data provided causes said robot, 15, to either move or to hold in position for securement in proper place (Crawford: [0009, 0131, 0149, 0269, 0443, 0494, 0507]).
	Regarding claim 19, Crawford in view of Revie discloses wherein said feedback data provided causes said robot to adjust position or movement in real-time, or stop a movement until additional input is performed (Crawford: [0131, 0269, 0494, 0507]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086. The examiner can normally be reached M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793